Citation Nr: 0637217	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange and other chemicals.  

2.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the left leg, to include as 
secondary to Agent Orange and other chemicals.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to Agent Orange and 
other chemicals. 

4.  Entitlement to service connection for arthritis of the 
upper spine, to include as secondary to Agent Orange and 
other chemicals.  

5.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to Agent Orange and other 
chemicals.  

6.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
January 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to service connection for hypertension, a skin 
rash on the left leg, bilateral carpal tunnel syndrome, 
arthritis of the upper spine, prostate cancer due to Agent 
Orange, and depression, anxiety, and stress.  

Although the issue of service connection for temporary loss 
of hair had been in appellate status, the veteran withdrew 
this claim in November 2004.  

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  


REMAND

The United States Court of Appeals for Veterans Clams (Court) 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  

Regarding the veteran's carpal tunnel syndrome, the veteran 
testified at his August 2006 travel board hearing (pages 37-
39 of transcript) that he had surgery for carpal tunnel 
syndrome at the Salem VA Medical Center about a year and half 
prior.  The Board notes that the veteran submitted mental 
health clinic records from the Salem VA Mental Health Clinic 
a his August 2006 hearing for the period from 2003 to 2006.  
However, the last VA treatment records in the claims folder 
from the Salem VA Medical Center (not to include the 
aforementioned records) are from February 2003.  Thus, 
regarding the claim of service connection for carpal tunnel 
syndrome, the veteran's claim must be remanded to obtain all 
VA treatment records from the Salem VA Medical Center (not to 
include mental health records) for the period after February 
2003.

Regarding the veteran's claim of service connection for a 
skin disability, he testified (page 34 of transcript) that he 
saw a private dermatologist (Dr. T. at Princeton) in the 
1990s.  As these records have not yet been associated with 
the claims folder, the veteran's claim must be remanded to 
obtain the treatment records from Dr. T. at Princeton 
beginning in the 1990s.  

Regarding the veteran's claim of service connection for 
prostate cancer, he testified (page 39 of transcript) that he 
was treated at the Durham VA Medical Center about 8 months 
prior.  As the last VA treatment records from Durham are from 
September 2003, the veteran's claim must be remanded to 
obtain the VA treatment records from Durham for the period 
after September 2003.  

Regarding the veteran's claims of service connection for 
hypertension and a neck disability, these claims must also be 
remanded.  It is pointed out that although the veteran was 
sent a letter in May 2003 that informed him of the Veterans 
Claims Assistance Act of 2000 (VCAA), and informed him that 
he should submit evidence that his high blood pressure and 
arthritis had developed within one year of leaving service, 
the letter did not inform the veteran pursuant to 38 C.F.R. 
§ 3.59(b) of the information and evidence necessary to prove 
his claims of service connection.  Therefore, to achieve 
compliance with the VCAA, the RO must issue a VCAA notice 
letter that accurately informs the veteran of the information 
and evidence necessary to prove his claims for service 
connection.  

Regarding the veteran's claims of service connection for a 
skin disability, and bilateral carpal tunnel syndrome, the 
May 2003 letter only informed the veteran to submit evidence 
that his conditions had existed from military service to the 
present time.  Thus, the VCAA letter that must be sent for 
the claims of service connection for hypertension and 
arthritis of the upper spine must also address the claims of 
service connection for a skin disability and bilateral carpal 
tunnel syndrome.  As the May 2003 letter only informed the 
veteran to submit evidence that his prostate cancer was 
related to Agent Orange (no mention of direct service 
connection was made), the VCAA letter must also inform the 
veteran of the information and evidence necessary to prevail 
on his claim on a direct basis.  

Regarding the veteran's claim of service connection for a 
psychiatric disability, to include PTSD, the veteran's claim 
is based on personal assault in service pursuant to 38 C.F.R. 
§ 3.304(f)(3).  In particular, the veteran claims that he was 
assaulted by his drill sergeant during basic training (pages 
16-24 of transcript of August 2006 hearing).  

Specific to PTSD claims based on personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, mental health counseling 
centers, hospitals or physicians, and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Furthermore, VA will not deny a PTSD clam that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veterans' 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her he opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Although the veteran was sent a VCAA letter dated September 
2004 that pertained to his PTSD claim and included a PTSD 
questionnaire, the letter was not tailored to the veterans' 
claim for PTSD being based on personal assault.  For that 
reason, the veteran's claim must be remanded so that VA can 
issue a letter to the veteran regarding his claim that 
advises him that he can submit evidence from other sources to 
corroborate his stressor.  It is noted that the veteran's 
service personnel records have not been associated with the 
claims file in an effort to verify the veteran's clamed in-
service stressor.  Therefore, upon remand, the veteran's 
service personnel records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification action 
required by the VCAA has been completed.  
In particular, send the veteran a letter 
advising him of the information and/or 
evidence needed to substantiate his 
claims of service connection for 
hypertension, an upper spine disability, 
a skin disability (claimed as a skin rash 
on the left leg), bilateral carpal tunnel 
syndrome, and prostate cancer.  In 
particular, advise the appellant to 
submit evidence showing that his claimed 
disabilities were due to exposure to 
Agent Orange or to other chemicals.  
Advise the appellant as to his and VA's 
responsibilities under the VCAA.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  The veteran 
should also be informed of how the 
effective date of an award of service 
connection and any assigned disability 
rating will be assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Send the veteran an appropriate 
stressor development letter.  The 
appellant should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.

3.  Take the necessary steps to obtain 
the veteran's VA treatment records from 
the Salem VA Medical Center for the 
period after February 2003 (not to 
include mental health records), the VA 
treatment records from the Durham VA 
Medical Center, and the private treatment 
records from Dr. Tolliver at Princeton 
beginning in the 1990s.  Regarding the 
records from the Salem VA Medical Center, 
obtain an operation report regarding 
carpal tunnel syndrome from 2004.  

4.  Take the necessary steps to obtain 
the veteran's service personnel records.  

5.  Based on whether the veteran's 
claimed in-service stressor is supported 
by credible evidence, schedule the 
veteran for a VA examination to determine 
if he has PTSD, and if he does, whether 
or not it is related to an in-service 
stressor.  

6.  After the aforementioned development 
has been completed, the claims on appeal 
should be readjudicated.  In the event 
that the claims are not fully granted, a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




